       Case 1:19-cv-11253-AJN-KHP Document 42 Filed 05/08/20 Page 1 of 2

                                                                                                        5/8/20


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  Robert Derek Lurch, Jr.,

                         Plaintiff,
                                                                     19-cv-11253 (AJN)
                 –v–
                                                                           ORDER
  City of New York, et al.,

                         Defendants.




ALISON J. NATHAN, District Judge:

       On May 5, 2020, Defendant City of New York filed a motion to dismiss the complaint

pursuant to Rule 12(b) of the Federal Rules of Civil Procedure. Under Rule 15(a)(1)(B), a

plaintiff has 21 days after the service of a motion under Rule 12(b) to amend the complaint once

as a matter of course. However, since Plaintiff is proceeding pro se, he shall be given additional

time to amend the complaint. Accordingly, it is hereby ORDERED that if Plaintiff intends to file

an amended complaint, he shall do so by June 26, 2020. Plaintiff is hereby advised that any

amended complaint will completely replace the original complaint. Accordingly, if Plaintiff files

an amended complaint, he should include all of the information he believes is necessary to make

a short, plain statement explaining why he is entitled to relief against each defendant. Plaintiff is

on notice that declining to amend his pleadings to timely respond to a fully briefed argument in

the Defendant City of New York’s May 5 motion to dismiss may well constitute a waiver of the

Plaintiff’s right to use the amendment process to cure any defects that have been made apparent

by the Defendant’s briefing. See Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC., 797

F.3d 160, 190 (2d Cir. 2015) (leaving “unaltered the grounds on which denial of leave to amend


                                                  1
       Case 1:19-cv-11253-AJN-KHP Document 42 Filed 05/08/20 Page 2 of 2



has long been held proper, such as undue delay, bad faith, dilatory motive, and futility.”).

        If Plaintiff chooses to amend, Defendant may then (a) file an answer; (b) file a new

motion to dismiss; or (c) submit a letter stating that they intend to rely on the initially-filed

motion to dismiss.

        IT IS FURTHER ORDERED that if no amended complaint is filed, Plaintiff shall serve

his opposition to Defendant’s motion to dismiss by June 26, 2020. Defendant’s reply, if any,

shall be served by July 10, 2020. At the time any reply is served, Defendant shall supply

Chambers with a courtesy copy of all motion papers by mailing or delivering them to the United

States Courthouse, 40 Foley Square, New York, New York.

        IT IS FURTHER ORDERED that either party may request an extension of the briefing

schedule for the motion. A deadline will be extended if the party demonstrates that its pursuit of

the action has been diligent and that there is a good reason for extending the deadline.

        The Clerk’s Office is directed to mail a copy of this order to Plaintiff and note service on

the docket.

        SO ORDERED.



Dated: May 8, 2020
       New York, New York


                                                __________________________________
                                                        ALISON J. NATHAN
                                                      United States District Judge




                                                   2
